     Case 4:20-cv-00066-WTM-CLR Document 33 Filed 04/21/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

BREANNA MILES,                    )
                                  )
     Plaintiff,                   )
                                  )
v.                                )           CV420-066
                                  )
WAL-MART INC.,                    )
                                  )
     Defendant.                   )

                                ORDER

     Pursuant to the parties’ request, the Court held a telephonic status

conference on April 20, 2021. At that conference, plaintiff informed the

Court that she was unable to file a response to the defendant’s pending

Motion for Summary Judgment, doc. 23, until she resolved an issue with

the Scheduling Order, doc. 20. Defendant consented to the Court’s entry

of an extension of plaintiff’s deadline to respond to the summary

judgment motion until after disposition of plaintiff’s to-be-filed motion

regarding the Scheduling Order.

     Accordingly, plaintiff is DIRECTED to file her motion seeking

modification of the Scheduling Order within seven days of the date of this

Order. Responses and replies to that motion shall follow the schedule

prescribed by the Court’s Local Rules. See S.D. Ga. L. Civ. R. 7.5, 7.6. If
    Case 4:20-cv-00066-WTM-CLR Document 33 Filed 04/21/21 Page 2 of 2




plaintiff fails to file her motion regarding the Scheduling Order, as

discussed above, she is DIRECTED to file her response to defendant’s

Motion for Summary Judgment within twenty-one days of the date of this

Order. If she timely files her motion to modify the Scheduling Order, she

is instead DIRECTED to file that response within fourteen days of the

date of the Court’s disposition of that motion.

     SO ORDERED, this 21st day
                             y of April,
                                   p , 2021.

                                  _______________________________
                                    ___________________________
                                  CHR       E L. R AY
                                   HRISTOPHER
                                    RISTOPH
                                         PHER
                                  UNITED S TATESS MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                     2
